DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s amendment filed 07/11/2022 is accepted and entered. Applicant’s amendment has overcome some of the previous 112 rejections and any 112 rejections not set forth below have been withdrawn.
Applicant’s argument that Claims 118 and 126 have support within the specification is not persuasive. Applicant alleges on page 8 of the remarks that Figs. 15A and 15B show both arced and alternating slits in the absorbent layer, and ¶ [0223-0224] of the specification indicate features of various embodiments can be combined. However, ¶ [0223-0224] only provides generic support for combining embodiments and does not provide specific support describing an embodiment with both arced and alternating slits. As such, one of ordinary skill in the art would not find the claimed embodiment of Claims 118 and 126 to be supported by the originally filed specification.
Applicant’s arguments with respect to independent claim(s) 96, 120, and 138 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New references are incorporated into the below rejections to teach the features added by the newly added limitations.
Applicant did not specifically argue the dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 118 and 126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no description within the specification of an embodiment of the invention that has both a plurality of slits where one group of slits curves in one direction and another group of slits curves in another direction or towards the first group of slits and “wherein the one or more slits have an alternating pattern”. Fig. 15A of the Instant Application shows an embodiment of the invention with concentric slits, where one set of slits curves towards a first direction and another set of slits curves towards a second direction. Fig. 15B shows another embodiment where there are linear slits that intersect with the longitudinal side edge of the absorbent layer, where the slits alternate which longitudinal side edge they intersect. However, there is no description within the specification of an embodiment with first and second slits curving in a first and second direction that also have an alternating pattern. Therefore, the embodiment set forth within Claims 118 and 126 is considered new matter and as such Claims 118 and 126 fail to comply with the written description requirement.
Claim 117 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 117 recites the limitation "said one or more slits" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 96, 114, 115, 117, 120-122, 125, 129, 132, 136, 146, and 148 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Raidel et al (US 2006/0047257) further in view of Brisebois et al (US 6312416).
Regarding Claim 96, Jaeb discloses an apparatus for dressing a wound for the application of topical negative pressure at a wound site (dressing 1700, Fig. 17; ¶ [0113]), comprising:
a substantially rectangular or square fibrous absorbent layer (228, Fig. 3; ¶ [0064]) having a longitudinal axis (the article necessarily has a longitudinal axis, Fig. 3);
a backing layer (cover 244, Fig. 3) above the absorbent layer (228, Fig. 3), the backing layer (244, Fig. 3) having an orifice (aperture 260, Fig. 3) for communicating negative pressure to the wound site (¶ [0080]), wherein the orifice (260, Fig. 3) is positioned over a portion of the absorbent layer (228, Fig. 3); and
a transmission layer (seal layer 222, Fig. 3) configured to allow for the passage of fluid therethrough (¶ [0056], the aperture 231 in the seal layer allows for passage of fluid through the transmission layer).
Jaeb is silent whether the absorbent layer has a pattern of a plurality of slits configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the plurality of slits extending at least partially across the longitudinal axis of the absorbent layer, the plurality of slits comprising a first group of slits that curve toward a first direction and a second group of slits that curves toward a second direction; and wherein the orifice in the backing layer is positioned over a portion of the absorbent layer having no slits.
Raidel teaches an absorbent article, thus being in the same field of endeavor, with an absorbent layer (absorbent core 16, Fig. 2) with a pattern of a plurality of embossing lines (11, Fig. 2) configured to enhance conformability when the apparatus is applied to a non-planar or contoured area (¶ [0045, 0065]), the plurality of embossing lines (11, Fig. 2) extending at least partially across the longitudinal axis (MD, Fig. 2) of the absorbent layer (16, Fig. 2), the plurality of embossing lines comprising a first group of embossing lines that curve toward a first direction and a second group of embossing lines that curves towards a second direction (see Image 1). The embossing lines improve the conformability of the article to the body of the user (¶ [0045, 0065]).
Therefore, it would have been obvious to modify the absorbent layer of Jaeb to include a pattern of a plurality of embossing lines configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the plurality of embossing lines extending at least partially across the longitudinal axis of the absorbent later, the plurality of embossing lines comprising a first group of embossing lines that curve toward a first direction and a second group of embossing lines that curves toward a second direction, as taught by Raidel (Fig. 2). These embossing lines improve the conformability of the article to the body of the user (as motivated by Raidel ¶ [0045, 0065]). Since the embossing lines of Raidel are only on either longitudinal end of the article, not located in the center of the article, and the orifice in the backing layer of Jaeb is located in the center of the article, the article of Jaeb/Raidel will have the orifice in the backing layer positioned over a portion of the absorbent article having no embossing lines.

    PNG
    media_image1.png
    508
    569
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 2 of Raidel
Jaeb/Raidel is silent whether the absorbent layer has a pattern of a plurality of slits instead of a pattern of a plurality of embossing lines.
Brisebois teaches an absorbent article, thus being in the same field of endeavor, with preferential bending zones that improve the conformability of the absorbent article (Col. 1 lines 50-67), where the preferential bending zones can be formed by slits or by embossing (Col. 2 lines 1-7).
Therefore, it would have been obvious to simply substitute the embossing lines of Jaeb/Raidel for slits, as motivated by Brisebois (Col. 2 lines 1-7). Brisebois shows that embossing and slitting an absorbent article are both known methods for providing bending zones in the absorbent article, and shows that slitting and embossing can be interchanged to accomplish the same results. Therefore, one of ordinary skill in the art would have found it obvious to substitute slits for the embossing lines of Jaeb/Raidel as the slits would serve the same function as the embossing lines of Jaeb/Raidel.
Regarding Claim 120, Jaeb discloses an apparatus for dressing a wound (dressing 1700, Fig. 17; ¶ [0113]), comprising:
an absorbent layer (228, Fig. 3; ¶ [0064]) having a longitudinal axis (the article necessarily has a longitudinal axis, Fig. 3);
a fibrous acquisition distribution layer (first manifold layer 224, Fig. 3; ¶ [0059] indicates the layer can be made of a felted mat which is a fibrous material) positioned below the absorbent layer (228, Fig. 3); and
a backing layer (cover 244, Fig. 3) above the absorbent layer (228, Fig. 3).
Jaeb is silent whether the absorbent layer has a plurality of slits in a pattern configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the plurality of slits extending at least partially across the width of the absorbent layer, the plurality of slits comprising a first group of slits that curve toward the longitudinal axis and a second group of slits that curves toward the longitudinal axis and toward the first group of slits.
Raidel teaches an absorbent article, thus being in the same field of endeavor, with an absorbent layer (absorbent core 16, Fig. 2) with a pattern of a plurality of embossing lines (11, Fig. 2) configured to enhance conformability when the apparatus is applied to a non-planar or contoured area (¶ [0045, 0065]), the plurality of embossing lines (11, Fig. 2) extending at least partially across the longitudinal axis (MD, Fig. 2) of the absorbent layer (16, Fig. 2), the plurality of embossing lines comprising a first group of embossing lines that curve toward the longitudinal axis and a second group of embossing lines that curves toward the longitudinal axis and toward the first group of slits (see Image 1; both sets of embossing lines curve towards the longitudinal axis and the other group of embossing lines). The embossing lines improve the conformability of the article to the body of the user (¶ [0045, 0065]).
Therefore, it would have been obvious to modify the absorbent layer of Jaeb to include a pattern of a plurality of embossing lines configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the plurality of embossing lines extending at least partially across the longitudinal axis of the absorbent later, the plurality of embossing lines comprising a first group of embossing lines that curve toward the longitudinal axis and a second group of embossing lines that curves toward the longitudinal axis and the first group of embossing lines, as taught by Raidel (Fig. 2). These embossing lines improve the conformability of the article to the body of the user (as motivated by Raidel ¶ [0045, 0065]). Since the embossing lines of Raidel are only on either longitudinal end of the article, not located in the center of the article, and the orifice in the backing layer of Jaeb is located in the center of the article, the article of Jaeb/Raidel will have the orifice in the backing layer positioned over a portion of the absorbent article having no embossing lines.
Jaeb/Raidel is silent whether the absorbent layer has a pattern of a plurality of slits instead of a pattern of a plurality of embossing lines.
Brisebois teaches an absorbent article, thus being in the same field of endeavor, with preferential bending zones that improve the conformability of the absorbent article (Col. 1 lines 50-67, Col. 10 lines 19-50), where the preferential bending zones can be formed by slits or by embossing (Col. 2 lines 1-7).
Therefore, it would have been obvious to simply substitute the embossing lines of Jaeb/Raidel for slits, as motivated by Brisebois (Col. 2 lines 1-7). Brisebois shows that embossing and slitting an absorbent article are both known methods for providing bending zones in the absorbent article, and shows that slitting and embossing can be interchanged to accomplish the same results. Therefore, one of ordinary skill in the art would have found it obvious to substitute slits for the embossing lines of Jaeb/Raidel as the slits would serve the same function as the embossing lines of Jaeb/Raidel.
Regarding Claims 114 and 121, the combination of Jaeb/Raidel/Brisebois as set forth above for Claims 96 and 120 respectively, teaches that each of the slits do not extend entirely across the width of the dressing. As seen in Fig. 2 of Raidel, the embossing lines (11, Fig. 2) do not extend entirely across the width of the absorbent core and therefore would not extend entirely across the width of the dressing of Jaeb/Raidel/Brisebois.
Regarding Claims 115 and 122, the combination of Jaeb/Raidel/Brisebois as set forth above for Claims 96 and 120 respectively, teaches the pattern of the plurality of slits are distributed concentrically. As seen in Fig. 2 of Raidel, the embossing lines are distributed concentrically in two sets on each side of the lateral axis of the article. Therefore, the slits would also be distributed concentrically in the dressing of Jaeb/Raidel/Brisebois.
Regarding Claims 117 and 125, the combination of Jaeb/Raidel/Brisebois as set forth above for Claims 96 and 120 respectively, teaches one of the plurality of slits has a different size than another of said one or more slits. As seen in Fig. 2 of Raidel, the inner embossing line is shorter than the outer embossing line. Therefore, at least one of the plurality of slits has a different size than another of the said one or more slits in the combination of Jaeb/Raidel/Brisebois.
Regarding Claim 129, Jaeb further discloses the absorbent layer (228, Fig. 3) comprises a super absorbent material (¶ [0064]).
Regarding Claim 130, Jaeb further discloses a transmission layer (seal layer 222, Fig. 3) configured to allow for the passage of fluid therethrough (¶ [0056], the aperture 231 in the seal layer allows for passage of fluid through the transmission layer).
Regarding Claim 132, Jaeb further discloses the transmission layer (222, Fig. 3) is below the absorbent layer (228, Fig. 3).
Regarding Claim 136, Jaeb further discloses the acquisition distribution layer is configured to horizontally wick fluid (¶ [0061]).
Regarding Claim 146, Jaeb further discloses the absorbent layer (228, Fig. 3) is fibrous and substantially regular (Fig. 3; ¶ [0064]).
Regarding Claim 148, Jaeb further discloses an opening (260, Fig. 3) in the backing layer (244, Fig. 3) and a fluidic connector (tubing adapter 116, Fig. 1) provided over the opening (260, Fig. 3; ¶ [0080]), the fluidic connector (116, Fig. 1) configured to connect to a source of negative pressure (110, Fig. 1).
Claims 96, 114, 117, 118, 120, 121, 156-127, 129, 130, 132, 136, 146, and 148 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Brisebois et al (US 6312416).
Regarding Claim 96, Jaeb discloses an apparatus for dressing a wound for the application of topical negative pressure at a wound site (dressing 1700, Fig. 17; ¶ [0113]), comprising:
a substantially rectangular or square fibrous absorbent layer (228, Fig. 3; ¶ [0064]) having a longitudinal axis (the article necessarily has a longitudinal axis, Fig. 3);
a backing layer (cover 244, Fig. 3) above the absorbent layer (228, Fig. 3), the backing layer (244, Fig. 3) having an orifice (aperture 260, Fig. 3) for communicating negative pressure to the wound site (¶ [0080]), wherein the orifice (260, Fig. 3) is positioned over a portion of the absorbent layer (228, Fig. 3); and
a transmission layer (seal layer 222, Fig. 3) configured to allow for the passage of fluid therethrough (¶ [0056], the aperture 231 in the seal layer allows for passage of fluid through the transmission layer).
Jaeb is silent whether the absorbent layer has a pattern of a plurality of slits configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the plurality of slits extending at least partially across the longitudinal axis of the absorbent layer, the plurality of slits comprising a first group of slits that curve toward a first direction and a second group of slits that curves toward a second direction; and wherein the orifice in the backing layer is positioned over a portion of the absorbent layer having no slits.
Brisebois teaches an absorbent article, thus being in the same field of endeavor, with preferential bending zones that improve the conformability of the absorbent article (Col. 1 lines 50-67, Col. 10 lines 19-50, Fig. 1), where the preferential bending zones can be formed by a pattern of a plurality of slits (Col. 2 lines 1-7), the plurality of slits extending at least partially across the longitudinal axis (34, Fig. 1) of the absorbent layer (Col. 10 lines 19-50 indicates the slits are in the absorbent system), the plurality of slits comprising a first group of slits that curve toward a first direction and a second group of slits that curves towards a second direction (see Image 2).

    PNG
    media_image2.png
    375
    583
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 1 of Brisebois
Therefore, it would have been obvious to modify the absorbent layer of Jaeb to have a plurality of slits configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the plurality of slits extending at least partially across the longitudinal axis of the absorbent layer, the plurality of slits comprising a first group of slits that curve toward a first direction and a second group of slits that curves toward a second direction, as taught by Brisebois to increase the conformability of the article to the human body (as motivated by Brisebois Col. 1 lines 50-67, Col. 2 lines 1-7, Col. 10 lines 19-50, Fig. 1). The centralmost portion of Brisebois is free of slits, and the orifice in the backing layer of Jaeb is centrally located. As such, one of ordinary skill in the art would find it obvious that the orifice of Jaeb/Brisebois would be placed in the centralmost portion of Jaeb/Brisebois which would be free of slits.
Regarding Claim 120, Jaeb discloses an apparatus for dressing a wound (dressing 1700, Fig. 17; ¶ [0113]), comprising:
an absorbent layer (228, Fig. 3; ¶ [0064]) having a longitudinal axis (the article necessarily has a longitudinal axis, Fig. 3);
a fibrous acquisition distribution layer (first manifold layer 224, Fig. 3; ¶ [0059] indicates the layer can be made of a felted mat which is a fibrous material) positioned below the absorbent layer (228, Fig. 3); and
a backing layer (cover 244, Fig. 3) above the absorbent layer (228, Fig. 3).
Jaeb is silent whether the absorbent layer has a plurality of slits in a pattern configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the plurality of slits extending at least partially across the width of the absorbent layer, the plurality of slits comprising a first group of slits that curve toward the longitudinal axis and a second group of slits that curves toward the longitudinal axis and toward the first group of slits.
Brisebois teaches an absorbent article, thus being in the same field of endeavor, with preferential bending zones that improve the conformability of the absorbent article (Col. 1 lines 50-67, Col. 10 lines 19-50, Fig. 1), where the preferential bending zones can be formed by a pattern of a plurality of slits (Col. 2 lines 1-7), the plurality of slits extending at least partially across the longitudinal axis (34, Fig. 1) of the absorbent layer (Col. 10 lines 19-50 indicates the slits are in the absorbent system), the plurality of slits comprising a first group of slits that curve toward the longitudinal axis (34, Fig. 1) and a second group of slits that curves towards the longitudinal axis and toward the first group of slits (see Image 2).
Therefore, it would have been obvious to modify the absorbent layer of Jaeb to have a plurality of slits configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the plurality of slits extending at least partially across the longitudinal axis of the absorbent layer, the plurality of slits comprising a first group of slits that curve toward the longitudinal axis and a second group of slits that curves towards the longitudinal axis and toward the first group of slits, as taught by Brisebois, to increase the conformability of the article to the human body (as motivated by Brisebois Col. 1 lines 50-67, Col. 2 lines 1-7, Col. 10 lines 19-50, Fig. 1). The centralmost portion of Brisebois is free of slits, and the orifice in the backing layer of Jaeb is centrally located. As such, one of ordinary skill in the art would find it obvious that the orifice of Jaeb/Brisebois would be placed in the centralmost portion of Jaeb/Brisebois which would be free of slits.
Regarding Claims 114 and 121, the combination of Jaeb/Brisebois as set forth above for Claims 96 and 120 respectively, teaches that each of the slits do not extend entirely across the width of the dressing. As seen in Fig. 1 of Brisebois, the slits do not extend entirely across the width of the absorbent core and therefore would not extend entirely across the width of the dressing of Jaeb/Brisebois.
Regarding Claims 117 and 125, the combination of Jaeb/Brisebois as set forth above for Claims 96 and 120 respectively, teaches one of the plurality of slits has a different size than another of said one or more slits. As seen in Fig. 1 of Brisebois, some slits are shorter than other slits. Therefore, at least one of the plurality of slits has a different size than another of the said one or more slits in the combination of Jaeb/Brisebois.
Regarding Claims 118 and 126, the combination of Jaeb/Brisebois as set forth above for Claims 96 and 120 respectively, teaches the pattern of the plurality of slits comprises an alternating pattern. As seen in Fig. 1 of Brisebois, the slits can be considered to have an alternating pattern, and therefore the slits of Jaeb/Brisebois would also have an alternating pattern.
Regarding Claim 127, the combination of Jaeb/Brisebois as set forth above for Claim 120, teaches the plurality of slits comprise at least one cut centered adjacent an edge of the absorbent layer. As seen in Fig. 1 of Brisebois, portions of the slits where two slits intersect are centered adjacent an edge of the absorbent article on all four edges, and these portions of the slits can be considered the claimed cut. Therefore the slits of Jaeb/Brisebois would also comprise at least one cut centered adjacent an edge of the absorbent layer.
Regarding Claim 129, Jaeb further discloses the absorbent layer (228, Fig. 3) comprises a super absorbent material (¶ [0064]).
Regarding Claim 130, Jaeb further discloses a transmission layer (seal layer 222, Fig. 3) configured to allow for the passage of fluid therethrough (¶ [0056], the aperture 231 in the seal layer allows for passage of fluid through the transmission layer).
Regarding Claim 132, Jaeb further discloses the transmission layer (222, Fig. 3) is below the absorbent layer (228, Fig. 3).
Regarding Claim 136, Jaeb further discloses the acquisition distribution layer is configured to horizontally wick fluid (¶ [0061]).
Regarding Claim 146, Jaeb further discloses the absorbent layer (228, Fig. 3) is fibrous and substantially regular (Fig. 3; ¶ [0064]).
Regarding Claim 148, Jaeb further discloses an opening (260, Fig. 3) in the backing layer (244, Fig. 3) and a fluidic connector (tubing adapter 116, Fig. 1) provided over the opening (260, Fig. 3; ¶ [0080]), the fluidic connector (116, Fig. 1) configured to connect to a source of negative pressure (110, Fig. 1).
Claim 131 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Brisebois et al (US 6312416) further in view of Worthley (US 6998511).
Regarding Claim 131, Jaeb/Brisebois is silent whether the transmission layer comprises a porous material or a non-woven fabric material.
Worthley teaches a wound dressing, thus being in the same field of endeavor, with a transmission layer (combination of site contacting layer 110 and adhesive layer 112, Fig. 3; this transmission layer is consistent with the transmission layer in Jaeb/Aali), where the transmission layer comprises a non-woven fabric material (Col. 6 lines 65-67; the site contacting layer 110 can be a non-woven material) coated with an adhesive (the adhesive layer 112 is on the site contacting layer 110, Fig. 3).
Therefore, it would have been obvious to modify the transmission layer of Jaeb/Brisebois to comprise a non-woven fabric material (as motivated by Worthley Col. 6 lines 65-67). This is an improvement over the adhesive only structure of Jaeb/Brisebois. Using a non-woven that is coated or covered with the adhesive, rather than just the adhesive, will provide stability to the layer that an adhesive-only layer will lack.
Claim 137 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Brisebois et al (US 6312416) further in view of Gergely et al (US 2012/0095380).
Regarding Claim 137, Jaeb further discloses a wound contact layer (interface layer 220, Fig. 3) below the transmission layer (222, Fig. 3).
Jaeb/Brisebois is silent whether the wound contact layer is adhered to the backing layer, and wherein the backing layer and the wound contact layer have the same size and shape.
Gergely teaches a wound dressing, thus being in the same field of endeavor, with a wound contact layer (4’, Fig. 2) is adhered to the backing layer (film 8’, Fig. 2), and wherein the backing layer (8’, Fig. 2) and the wound contact layer (4’, Fig. 2) have the same size and shape (as seen in Fig. 2, both layers are coextensive with one another). These layers improve fluid uptake into the dressing and improve attachment of the wound dressing to the patient (¶ [0048-0050]).
Therefore, it would have been obvious to modify the dressing of Jaeb/Brisebois to have the wound contact layer and the backing layer have the same size and shape. These features are shown to be known in the art by Gergely (Fig. 2). Additionally, these features improve attachment of the wound dressing to the patient (as motivated by Gergely ¶ [0048-0050]).
Claims 138, 140-143, 145, 147, and 149 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Aali et al (US 2010/0312159) further in view of Rogers et al (US 2009/0177135).
Regarding Claim 138, Jaeb discloses an apparatus for dressing a wound (dressing 1700, Fig. 17; ¶ [0113]), comprising:
an absorbent layer (228, Fig. 3; ¶ [0064]); and
a cover layer (244, Fig. 3) positioned over the absorbent layer (228, Fig. 3), the cover layer (244, Fig. 3) extending beyond the boundary of the absorbent layer (228, Fig. 3; ¶ [0076] the cover layer can extend beyond the boundary of the absorbent layer and other layers and adhere to the tissue site to form a seal) and configured to seal to skin surrounding a wound (¶ [0076] the cover layer can extend beyond the boundary of the absorbent layer and other layers and adhere to the tissue site to form a seal).
Jaeb is silent whether the absorbent layer has a plurality of slits configured to enhance conformability when the apparatus is applied to a non-planar or contoured wound area, the plurality of slits extending at least partially across the width of the absorbent layer and intersecting with an edge of the absorbent layer, the absorbent layer comprising two or more lobes having rounded or flared ends.
Aali teaches a wound dressing (primary dressing 10, Fig. 1A) with an absorbent layer (wicking strip 30, Figs. 1A and 6A; ¶ [0087] indicates the strip is absorbent) with a plurality of slits (relaxation cuts 33, Fig. 6A) configured to enhance conformity when the device is applied to a non-planar or contoured wound area (¶ [0090]), the plurality of slits extending at least partially across the width of the absorbent layer (as seen in Fig. 6A, the slits extend at least partially across the width of the absorbent layer but do not extend the entire width) and intersecting with an edge of the absorbent layer (as seen in Fig. 6A, the slits go to the edge of the wicking strip). This structure allows the device to have increased lateral bending without the device buckling or crimping (¶ [0090]).
Therefore, it would have been obvious to modify the absorbent layer of Jaeb to include one or more slits extending at least partially across the width of the absorbent layer and intersecting with an edge of the absorbent layer to increase the lateral bending of the device without having buckling or crimping be an issue in the dressing (as motivated by Aali ¶ [0090]).
Jaeb/Aali is silent whether the absorbent layer comprises two or more lobes having rounded or flared ends.
Rogers teaches a wound dressing, thus being in the same field of endeavor, with an absorbent layer (6, Figs. 1-3) comprising two or more lobes having rounded ends (Figs. 1-2, ¶ [0012, 0055], Claim 7). The lobes allow the dressing to have a greater surface area and contact with the wound (¶ [0012]).
Therefore, it would have been obvious to modify the absorbent layer of Jaeb/Aali to comprise two or more lobes having rounded ends, as taught by Rogers. The lobe allow the dressing to have a greater surface area and contact with the wound than a non-lobed, traditionally square dressing (as motivated by Rogers ¶ [0012]).
Regarding Claim 140, Jaeb further discloses a silicone adhesive layer (seal layer 222, Fig. 3; ¶ [0054]) below the absorbent layer (228, Fig. 3). 
Regarding Claim 141, Jaeb is silent whether the absorbent layer comprises foam.
Aali teaches the absorbent layer (30, Figs. 1A and 6A) comprises foam (¶ [0057]).
Therefore, it would have been obvious to simply substitute the fibrous material of Jaeb for the foam material of Aali, as foams are known in the art to be absorbent (as motivated by Aali ¶ [0057]). This is additionally motivated by Jaeb who indicates that the absorbent layer can be made of any material adapted to absorb fluid (¶ [0064]). 
Regarding Claim 142, Jaeb further discloses the absorbent layer (228, Fig. 3) comprises superabsorbent particles (¶ [0064]).
Regarding Claim 143, Jaeb further discloses an acquisition distribution layer (first manifold layer 224, Fig. 3) positioned beneath the absorbent layer (228, Fig. 3).
Regarding Claim 145, the combination of Jaeb/Aali/Rogers as set forth above for Claim 138 teaches that each slit is configured such that if the slit were extending in a straight line across the width of the absorbent layer, the slit would not intersect with another slit. As seen in Fig. 6A of Aali, the slits would not intersect with one another if they were extended in a straight line across the width of the layer.
Regarding Claim 147, Jaeb further discloses the absorbent layer (228, Fig. 3) is fibrous (Fig. 3; ¶ [0064]).
Regarding Claim 149, Jaeb further discloses an opening (260, Fig. 3) in the backing layer (244, Fig. 3) and a fluidic connector (tubing adapter 116, Fig. 1) provided over the opening (260, Fig. 3; ¶ [0080]), the fluidic connector (116, Fig. 1) configured to connect to a source of negative pressure (110, Fig. 1).
Claim 144 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al (US 2009/0227969) in view of Aali et al (US 2010/0312159) further in view of Rogers et al (US 2009/0177135) further in view of Bishop et al (US 7759537).
Regarding Claim 144, Jaeb/Aali/Rogers is silent whether the acquisition distribution layer comprises viscose.
Bishop teaches a wound dressing, thus being in the same field of endeavor, with a spreading layer comprising viscose that horizontally spreads fluid absorbed by the dressing (Col. 5 lines 42-49).
Therefore, it would have been obvious to modify the acquisition distribution layer of Jaeb/Aali/Rogers to comprise viscose, as taught by Bishop (Col. 5 lines 42-49). Bishop teaches that the viscose layer is used to horizontally spread fluid, and therefore using the viscose in the layer of Jaeb/Aali/Rogers will be a simple substitution of one material capable of horizontal fluid spread for another material capable of horizontal fluid spread.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781